Van Dusen, J.,
Minnie Bernstein was the widow and one of the executors of Gilbert Bernstein. She paid off a debt which he owed, and thus became a creditor of his estate. She was also entitled to the estate for life, and the remainderman was a grandniece and her coexecutor. Prom time to time the two executors, who were the only parties interested, agreed that Mrs. Bernstein should take certain securities which belonged to her husband’s estate at agreed prices and credit such prices on the debt.
Now Minnie Bernstein has died, leaving legacies but no estate with which to pay them, and the legatees at*381tack the prices at which Minnie Bernstein credited these .securities. They say that these prices were excessive and that if the securities are credited at a proper price, there will be a balance of the debt still owing to Minnie Bernstein, and in this way an estate will be created with which to pay the legacies.
This claim overlooks entirely the fact that the legatees are volunteers claiming under Minnie Bernstein, and that the prices which were satisfactory to her must be satisfactory to them.
The exceptions are dismissed, and the adjudication is confirmed absolutely.